Per Curiam:
The question submitted to us in this action has recently been passed upon by the Appellate Division of the fourth department in the case of The City of Rochester v. Lewis E. Coe and Lewis H. Beecher, Assessors of the Toxon of Livonia (25 App. Div. 300). We have read the opinion of Hardin, P. J., delivered in that case, and see no reason to doubt that he has reached a correct conclusion as to the construction that should be given to the provisions • of chapter 908, Laws of 1896. On the authority of the case referred to, the order appealed from must be reversed, with ten dollars costs and disbursements, and the case remitted to the Special Term in order that it be determined whether the assessment in question is erroneous because unequal. All concurred.